IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MERCEDES HAYES,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4075

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION and J C PENNEY
CORPORATION INC.,

      Appellees.

_____________________________/

Opinion filed November 12, 2014.

An appeal from an order of the Reemployment Assistance Appeals Commission.
Frank E. Brown, Chairman.

Mercedes Hayes, pro se, Appellant.

Norman A. Blessing, General Counsel, and Louis A. Gutierrez, Assistant Court
Chief, Reemployment Assistance Appeals Commission, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

BENTON, ROBERTS, and RAY, JJ., CONCUR.